DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed September 16, 2020 has been entered.

Specification
The disclosure is objected to because of the following informalities:  the reference to parent Application 16/148,587 in paragraph [0001] of the specification should be updated with the appropriate patent number since the application has issued as a patent.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: in claim 12, in line 3, “in a face region a user” should be corrected to, “in a face region of a user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150261999 to Thiebot et al. (hereinafter referred to as “Thiebot”).
As to claim 1, Thiebot discloses a processor ([0044], processing unit) implemented liveness test method, the liveness test method comprising:
	extracting an interest region in a face region of a user by cropping the interest region from an input image ([0066]; [0088]; image divided into sub-images); and
	performing a liveness test on a face of the user based on the interest region, wherein a result of the liveness test is determined based on an output of a neural network model-based liveness test model ([0074]-[0078], liveness test based on texture characteristics within image and sub-image, which are analyzed using a neural network).
As to claim 2, Thiebot discloses the method of claim 1, wherein the extracting comprises extracting a portion including at least one of an eye, a nose, and lips from the face region of the user in the input image, as the interest region ([0066], nose).
As to claim 6, Thiebot discloses the method of claim 1, wherein the liveness test model outputs a reference value to determine a liveness based on local texture information indicated in the interest region ([0078]-[0079]; texture information is analyzed by the neural network which outputs a true or false, which are binary values). 
As to claim 12, Thiebot discloses a liveness test computing apparatus comprising:
	one or more processors ([0044], processing unit) configured to:
	extract an interest region in a face region of a user by cropping the interest region from an input image ([0066]; [0088]; image divided into sub-images); and
	perform a liveness test on the face based on the interest region a result of the liveness test is determined based on an output of a neural network model-based liveness test model ([0074]-[0078], liveness test based on texture characteristics within image and sub-image, which are analyzed using a neural network).
As to claim 13, Thiebot discloses the liveness test computing apparatus of claim 12, wherein, the one or more processors are further configured to extract portion including at least one of an eye, a nose, and lips from the face region of the user in the input image, as the interest region ([0066], nose).
As to claim 15, Thiebot discloses the liveness test computing apparatus of claim 12, wherein the liveness test model outputs a reference value to determine a liveness based on local texture information indicated in the interest region ([0078]-[0079]; texture information is analyzed by the neural network which outputs a true or false, which are binary values).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebot in combination with the article, “Face Liveness Detection with Component Dependent Descriptor” by Yang et al. (hereinafter referred to as “Yang”).
As to claim 4, Thiebot discloses the method of claim 1, but does not disclose wherein the extracting comprises:
	detecting facial landmarks in the face region; and 
	extracting the interest region based on the facial landmarks detected in the face region.
	However, this is well known in the art.  For example, Yang teaches: 
	detecting facial landmarks in the face region (section 1, next to last paragraph, segments components including eyes, nose, mouth, facial region); and 
	extracting the interest region based on the facial landmarks detected in the face region (Fig.2; section 5; section 5, first paragraph; regions based on the segmented components are used in component coding).
	Yang states that using segmented components achieves better performance (section 1, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Thiebot’s invention according to Yang.
As to claim 5, Thiebot and Yang render obvious the method of claim 4, wherein the interest region is smaller than face region (Yang: Fig.2, face image showing component segmentation on the left, and interest regions of eye, nose and mouth, with the region of the left eye shown as an example for component based coding proceeding toward the right of the figure).
Regarding claims 19 and 20, see the discussions above for claims 4 and 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thiebot in combination with U.S. Patent 9,965,610 to Chandraker et al. (hereinafter referred to as “Chandraker”).
As to claim 11, Thiebot is silent with regard to a non-transitory computer-readable storage medium storing instructions, that when executed by a processor, cause the processor to perform the method of claim 1.  However, this is well known in the art.  For example, in the same field of endeavor, Chandraker teaches a non-transitory computer-readable storage medium storing instructions, that when executed by a processor perform a method (column 15, lines 3-37).  It would have been obvious to one of ordinary skill in the art to perform the method of claim 1 using a processor executing instructions stored on a non-transitory computer-readable storage medium as taught by Chandraker because of the widespread use of computer-readable storage media storing instructions, as well as ease of implementation of image analysis processes via programming.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 11-13, 15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 15, 22 and 23 of U.S. Patent No. 10,121,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are generally broader than the patent claims.  The current claims correspond to the claims of the patent as illustrated in the following table:

Current Claims
Claims of 10,121,059
1
1
2
4
4
4
5
3 or 4
6
1
11
15
12
22
13
4
15
23
19
4
20
3 or 4


	a) Current claim 1 is broader than patent claim 1.  The interest region is understood to be a cropped portion of the input image within the context of the patent’s specification.  Similar reasoning is applicable to current claim 12. 
	b) Regarding current claim 4, patent claim 4 recites eyes, nose and lips, which are facial landmarks. Similar reasoning is applicable to claim 19.
	c) Regarding current claim 5, the subject matter is implied by patent claims 3 and/or 4, because the portion is “within” the face region, and portions pertaining to an eye, nose and mouth would be smaller than the face region.  Similar reasoning is applicable to claim 20.
	d) With regard the current claim 6, the result in patent claim 1 would be considered a reference value.
	e) With regard to current claims 13, 19 and 20, patent claims 3 and 4 are from a different claim group than patent claim 22.  However, the features of claims 3 and 4 are applicable to the apparatus of the claim group for patent claim 22, when taken within the context of the specification.


Claims 1, 2, 4-6, 11-13, 15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-14 and 16 of U.S. Patent No. 10,789,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are generally broader than the patent claims.  The current claims correspond to the claims of the patent as illustrated in the following table:

Current Claims
Claims of 10,789,455
1
1
2
2
4
3
5
4
6
5
11
12
12
13
13
14
15
16
19
3
20
4


	a) Current claim 1 is broader than patent claim 1.  The interest region is understood to be a cropped portion of the input image within the context of the patent’s specification.  Similar reasoning is applicable to current claim 12.
	b) With regard to current claims 19 and 20, patent claims 3 and 4 are from a different claim group than patent claim 13.  However, the features of claims 3 and 4 are applicable to the apparatus of the claim group for patent claim 13, when taken within the context of the specification.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Face Spoofing Detection from Single Images Using Micro-Texture Analysis” by Määttä et al. teaches face spoofing detection, cropping the input face image, and using texture.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665